Citation Nr: 1106468	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  08-03 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an initial rating in excess 
of 10 percent for posttraumatic stress disorder (PTSD) with panic 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to October 
2002, and from February 2003 to January 2004.  The Veteran also 
served in the Army Reserve.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a May 2007 rating decision in which the RO, inter alia, granted 
service connection for PTSD with panic disorder and assigned an 
initial rating of 10 percent, effective January 19, 2006.  In 
July 2007, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in November 2007, and the 
Veteran filed a substantive appeal (via a Form 9, Appeal to the 
Board of Veterans' Appeals) in January 2008.

In April 2010, the Board remanded the Veteran's claim to the RO, 
via the Appeals Management Center (AMC) in Washington, D.C., for 
further action, to include additional development of the 
evidence.  After completing the requested development, the AMC 
continued to deny the claim (as reflected in an August 2010 
supplemental SOC (SSOC)) and returned the matter on appeal to the 
Board for further consideration.

Because the appeal involves disagreement with the initial rating 
assigned following the grant of service connection for PTSD with 
panic disorder, the Board has characterized these matters in 
light of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service-connected disability).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Since the January 19, 2006 effective date of the grant of 
service connection, the Veteran's psychiatric symptomatology has 
included, primarily, anxiety, panic attacks, some social 
isolation, nightmares, difficulty sleeping, and anger control 
problems; collectively these symptoms are suggestive of 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal).


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for assignment of an initial 30 percent rating for PTSD 
with panic disorder are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this appeal, in a February 2006 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate a claim for service 
connection for mental disorders.  After the award of a service 
connection, and the Veteran's disagreement with the initial 
rating assigned, the November 2007 SOC set forth the criteria for 
ratings for PTSD (which, in part, suffices for Dingess/Hartman).  
Moreover, a May 2008 post-rating letter provided the Veteran with 
information pertaining to the assignment of disability ratings, 
as well as the pertinent rating criteria for evaluating mental 
disorders.

After issuance of the above-described notice, and opportunity for 
the Veteran and his representative to respond, the RO 
readjudicated the claim for a higher initial rating as reflected 
in the November 2009 SSOC.  Hence, the Veteran is not shown to be 
prejudiced by the timing of this notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the claim on appeal.  Pertinent medical evidence associated 
with the claims file consists of service, VA treatment records, 
and the reports of March 2006 and July 2008 VA-contract 
examinations.  Also of record and considered in connection with 
this matter are various written documents provided by the 
Veteran, and by his representative, on his behalf.

The Board also finds that no additional RO action to further 
develop the record on the claim for PTSD with panic disorder is 
warranted.  In this regard, it is noted that, in the prior April 
2010 remand, the Board instructed the RO, via the AMC, to obtain 
all pertinent treatment records from the Vet Center in 
Alexandria, Virginia.  A remand by the Board confers upon the 
veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon the VA a concomitant duty 
to ensure compliance with the terms of the remand.  See Stegall v 
West, 11 Vet. App. 268, 271 (1998).  In this case, the Veteran 
was twice provided with the appropriate form to provide VA with 
authorization to obtain these records.  The Veteran, however, 
failed to return the authorization form to VA.  The Board points 
out that, in order for VA to process claims, individuals applying 
for VA benefits have a responsibility to cooperate with the 
agency in the gathering of the evidence necessary to establish 
allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 
264 (1991).  Moreover, VA's duty to assist is not always a one-
way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).

Thus, the Board finds that RO has complied with the Board's 
instructions to obtain the Vet Center treatment records, to the 
extent possible, and that no further RO action in this regard is 
required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under where Board's remand instructions were 
substantially complied with).

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate the claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where, as here, the question 
for consideration is entitlement to a higher initial rating since 
the grant of service connection, evaluation of the medical 
evidence since the grant of service connection to consider the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts found) 
is required.  Fenderson, 12 Vet. App. at 126.  

The initial rating for the Veteran's PTSD with panic disorder has 
been assigned pursuant to Diagnostic Code 9411.  However, the 
actual criteria for rating the Veteran's disability are set forth 
in a General Rating Formula for evaluating psychiatric 
disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

Under the formula, a 10 percent rating is assigned when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or; 
symptoms controlled by continuous medication.

A 30 percent rating is assigned when there is occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, recent 
events).  

A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), 
GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  There is no question that the GAF score and 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 9 
Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score must 
be considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).  

Considering the pertinent evidence in light of the above, the 
Board finds that, with resolution of all reasonable doubt in the 
Veteran's favor, the criteria for a 30 percent, but no higher, 
rating, from the January 2006 effective date of the grant of 
service connection, are met.

VA treatment records dated from March 2005 through March 2010 
reflect that the Veteran's psychiatric symptomatology primarily 
consisted of nightmares, hypervigilance, startle reaction, mild 
depression, panic attacks, anxiety, and difficulty concentrating.  
The Veteran was on several medications, which were helping his 
symptoms.  The Veteran consistently denied suicidal or homicidal 
thoughts, hallucinations, and delusions.  In March 2005, the 
Veteran's GAF scores were 55 and 65.  In June 2005, his GAF score 
was 70.  In October 2006, the Veteran reported decreased anxiety 
on his medication, but he also reported some compulsive 
behaviors.  He was assigned a GAF score of 55.  In October 2007, 
the Veteran reported a general improvement in concentration and 
controlling emotions.  He was most concerned with social issues, 
to include issues with work, and anger issues.  The Veteran was 
assigned a GAF score of 60.  In November 2007, the Veteran 
reported that things had improved, but he still suffered from 
cold sweats and nightmares, as well as long periods of 
depression.  He had anxiety at work when asked to present in 
front of colleagues.  In May 2008, the Veteran was assigned a GAF 
score of 62.  The Veteran had returned from an overseas 
assignment in Iraq.  Sleep was still problematic, as well as 
night sweats.  The Veteran noted that medication was helping with 
his anger issues.  His mood was still often depressed for periods 
of days.  The psychiatrist noted that the Veteran still had 
significant PTSD symptoms.  In March 2010, the Veteran reported 
that he still needed to take medication for social anxiety, which 
was increased while out shopping or at work.  The Veteran, 
however, enjoyed added responsibility at work and was able to 
cope with the increase in workload.  The Veteran reported some 
irritability and moodiness, especially at home.  

The Veteran was afforded a VA-contract examination in March 2006.  
The Veteran reported that his current job was going well, but he 
had some problems functioning due to difficulty focusing and 
concentrating, as well as frequent panic attacks.  He was also 
easily startled, restless, and edgy.  The Veteran reported that 
he typically felt uncomfortable when he was around people and 
when put on the spot to give feedback or talk in front of people.  
The Veteran was frequently tired due to sleep problems and 
frequent awakening.  Anxiety was worsened around people and in 
crowds, but he was not especially avoidant because he did not 
want to become even more isolative and withdrawn.  The Veteran 
also reported severe problems focusing and concentrating, as well 
as with short-term memory.  He had increased irritability, anger 
outbursts, and nightmares every night or every other night.  The 
Veteran was still extremely hypervigilant with an exaggerated 
startle response.

On mental status examination, the Veteran was alert, somewhat 
anxious, and somewhat edgy.  Speech was within normal range and 
coherent.  Mood was anxious and somewhat depressed.  Thought 
processes were goal directed and adequately organized.  The 
Veteran was mildly to moderately distracted and distractible 
during the course of the interview.  There were no suicidal or 
homicidal ideations present.  There were no psychotic features 
present.  Short-term and long-term memory was grossly intact.  
Insight and judgment were overall adequate.  The Veteran was 
diagnosed with PTSD and panic disorder, and assigned a GAF score 
of 60 to 65 for both.  The psychiatrist found that the Veteran 
had moderate social and occupational dysfunction secondary to 
both PTSD and the panic disorder.

The Veteran was afforded a VA-contract examination in July 2008.  
The Veteran stated that he believed that some symptoms of his 
PTSD had improved but others had worsened.  Full-blown panic 
attacks were less frequent due to his medication.  Anxiety was 
still present.  Sleeping had gotten worse, and the Veteran was 
overall getting less sleep than in the past, despite being on 
medication.  Symptoms included difficulty socializing and 
difficulty during meetings talking to or talking in front of 
other people.  The Veteran had difficulty with concentration, 
which he attributed to his medication.  The Veteran also 
described problems with his memory and anger.  The Veteran stated 
that being in a grocery store caused him to become irritable and 
anxious.  Sleep disturbances and nightmares were reported.

The examiner noted that the Veteran felt that his symptoms caused 
problems at work due to his difficulty concentrating and sleep 
deprivation.  Although the Veteran had difficulties going out in 
public or to social functions, he often pushed himself to do 
these things.  Flashbacks occurred about twice a day.  Nightmares 
occurred approximately four times per week.  The Veteran had 
distress at exposure to crowds and news related to Iraq.  His 
anxiety and panic attacks include symptoms of feeling hot all 
over, becoming sweaty, having trouble breathing, pressure in the 
chest, and a lump in the throat.

On mental status examination, the Veteran was oriented to person, 
place, time, and purpose.  Appearance and hygiene were within 
normal limits.  Behavior was appropriate.  Affect appeared 
distant and anxious at times.  Mood appeared euthymic to mildly 
depressed.  Communication and speech were normal.  Concentration 
appeared mildly decreased from time to time, but the Veteran was 
able to give a fairly accurate history.  Full-blown panic attacks 
happened once a month, but he had partial panic attacks and 
anxiety every day.  Suspiciousness was present from time to time.  
There was no history of delusions, paranoia, or auditory or 
visual hallucinations.  Thought process, judgment, abstract 
thinking, and memory were intact.  Suicidal and homicidal 
ideation were absent.  There was some mild suicidality in 2006, 
be he had none since that time.

The Veteran was diagnosed with chronic PTSD and panic disorder 
with agoraphobia, and assigned a GAF score of 68.  The 
psychiatrist noted that the Veteran had no difficulty in 
performing activities of daily living, but did have difficulty 
with grocery shopping, which was an extended activity of daily 
living.  The Veteran had difficulty establishing and maintaining 
effective work, school, and social relationships.  The Veteran 
was able to maintain family role functioning.  He had occasional 
interference with recreation or leisurely pursuits.  The Veteran 
had occasional inference with physical health in that he had to 
take medication to keep his anxiety manageable so that he could 
work and function.  The Veteran felt as if he had difficulty with 
complex commands and multiple commands.

As indicated above, the Veteran's psychiatric symptoms have been 
manifested, primarily, by complaints of anxiety, panic attacks, 
some social isolation, nightmares, difficulty sleeping, and anger 
control problems.  As noted by VA examiners, the Veteran 
currently works and is successful at his job, although he 
struggles with anxiety at times during meetings and in social 
situations.  While the Veteran suffers from a panic disorder, his 
panic attacks have significantly decreased due to medication.

Affording the Veteran the benefit of the doubt, the Board finds 
that, collectively, the aforementioned Veteran's symptoms have 
resulted in occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal).  This is a level of occupational and social 
impairment consistent with the next higher, 30 percent disability 
rating.

At no point, however, has the Veteran's PTSD with panic disorder 
met the criteria for at least the next higher, 50 percent, 
rating.  As noted above, under the General Rating Formula, the 50 
percent rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships.  However, the objective 
medical evidence does not show such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impaired judgment; impaired abstract thinking; 
or difficulty in establishing and maintaining effective work 
relationships that are characteristic of the 50 percent rating.

The Veteran has some documented symptoms of anxiety in his work 
environment, but these difficulties have not resulted in 
difficulty in maintaining and establishing effective 
relationships.  The treatment records reflect that the Veteran 
became engaged and married to his girlfriend.  He also received 
promotions at work.  At the March 2006 VA-contract examination, 
the Veteran's symptoms were found to cause moderate work and 
social dysfunction.  During the July 2008 VA-contract 
examination, the psychiatrist noted that the Veteran had no 
difficulty in performing activities of daily living.  The Veteran 
had difficulty establishing and maintaining effective work, 
school, and social relationships, but was able to maintain family 
role functioning.  He had occasional interference with recreation 
or leisurely pursuits.  The Veteran had occasional inference with 
physical health in that he had to take medication to keep his 
anxiety manageable so that he could work and function.  Here, the 
examiners' observations and specific statements regarding the 
Veteran's symptoms of PTSD are the most probative pieces of 
evidence in determining his rating.

The Board also finds that none of the assigned GAF scores, alone, 
provides a basis for assignment of any higher rating for the 
Veteran's service-connected PTSD with panic disorder.  The 
assigned GAF scores of record are 55 and 65 (in March 2005), 70 
(in June 2005), 60 to 65 (in March 2006), 55 (in October 2006), 
60 (in October 2007), 62 (in May 2008), and 68 (in July 2008).

Under the DSM-IV, GAF scores from 61 to 70 are indicative of some 
mild symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning, but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 are 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  

The Veteran's GAF scores of 61 through 68 clearly reflect even 
less impairment than that contemplated in the current 30 percent 
rating.  Moreover, the lowest GAF score of 55 is consistent the 
overall level of moderate impairment consistent with the assigned 
30 percent rating.

The Board emphasizes that, in determining that the criteria for a 
30 percent rating are met and the criteria for a 50 percent 
rating for the Veteran's psychiatric symptoms shown are not met, 
the Board has considered the rating criteria in the General 
Rating Formula for Mental Disorders not as an exhaustive list of 
symptoms, but as examples of the type and degree of the symptoms, 
or effects, that would justify a particular rating. The Board has 
not required the presence of a specified quantity of symptoms in 
the rating schedule to warrant the assigned rating for PTSD with 
panic disorder.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  Thus, although not all of the listed symptoms compatible 
with a 30 percent rating have been demonstrated in this case, the 
Board concludes that the type and degree of symptomatology 
contemplated for a 30 percent rating appear to be demonstrated.  
Given this, and resolving all reasonable doubt in the Veteran's 
favor (see 38 U.S.C.A. § 4107(b) and 38 C.F.R. §§ 3.102, 4.3), 
the Board finds that the criteria for an initial 30 percent 
rating for PTSD are met.

As a final point, the Board notes that, the Veteran's own 
assertions, advanced in written statements, have been considered.  
However, the Board finds that the assertions made in support of 
his claim for higher rating are not entitled to more weight than 
the objective findings rendered by trained medical professionals 
in evaluating the Veteran's PTSD with panic disorder, to include 
the findings of the various VA examiners.  See 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions).  
As indicated above, the persuasive medical evidence indicates 
that the Veteran's psychiatric symptomatology, as reflected in 
medical treatment records, is consistent with the assigned 30 
percent rating.

Under the circumstances of this case, the Board finds that, since 
the effective date of the grant of service connection, the 
Veteran's psychiatric symptomatology has more nearly approximated 
the criteria for the 30 percent rating, but no higher.  See 38 
C.F.R. § 4.7.  As the criteria for the next higher, 50 percent, 
rating are not met, it follows that the criteria for an even 
higher rating (70 or 100 percent) likewise are not met.

The Board has favorably applied the benefit-of-the doubt doctrine 
in determining that, from the date of the grant of service 
connection, the criteria for a 30 percent rating for PTSD with 
panic disorder have been met, but finds that the preponderance of 
the evidence is against award of a rating in excess of 30 percent 
for PTSD and panic disorder.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  


ORDER

An initial 30 percent rating for PTSD with panic disorder is 
granted, subject to the legal authority governing the payment of 
VA compensation.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


